Case: 4:15-cr-00404-HEA-NAB Doc. #: 2534 Filed: 02/17/20 Page: 1 of 6 PageID #:
                                    12924


                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI

 UNITED STATES OF AMERICA,                   )
                                             )
                Plaintiff,                   )
                                             )    No.: 4:15-CR-404-HEA-NAB-30
 vs.                                         )
                                             )
 OSCAR DILLON, III, et al.,                  )
                                             )
               Defendant.                    )

             DEFENDANT OSCAR DILLON III’S RENEWED MOTION
                        FOR RELEASE ON BOND

       Comes now the Defendant, Oscar Dillon, III, by and through his undersigned

attorneys, and pursuant to the provisions of the Bail Reform Act and the Fifth, Sixth,

and Fourteenth Amendments to the United States Constitution, respectfully moves

this Honorable Court to revoke the detention order in the instant matter and enter

an order releasing Mr. Dillon on bond with any conditions of release this Court deems

appropriate, pending the resolution of this case. In support, Mr. Dillon offers the

following:

       1.     Dating back to November 1951, the Supreme Court of the United States

considered bail pending trial in Stack et al v. Boyle, 342 U.S. 1, 72 S.Ct. 1. In directing

pretrial release Justice Jackson, joined by Justice Frankfurter, famously wrote:

       The practice of admission to bail, as it has evolved in Anglo-American
       law, is not a device for keeping persons in jail upon mere accusation until
       it is found convenient to give them a trial. On the contrary, the spirit of
       the procedure is to enable them to stay out of jail until a trial has found
       them guilty. Without this conditional privilege, even those wrongly
       accused are punished by a period of imprisonment while awaiting trial
       and are handicapped in consulting counsel, searching for evidence and
       witnesses, and preparing a defense. To open a way of escape from this
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2534 Filed: 02/17/20 Page: 2 of 6 PageID #:
                                    12925


         handicap and possible injustice, Congress commands allowance of bail
         for one under charge of any offense not punishable by death,
         Fed.R.Crim.P. 46(a)(1) providing: ‘A person arrested for an offense not
         punishable by death shall be admitted to bail * * *’ before conviction.

Stack, 72 S.Ct. at 5 (quotation marks in original). And while the Stack Court’s

opinion was inscribed over three-score years ago, its poignant language persists

today.

         2.    Mr. Dillon acknowledges he has previously moved for release pending

trail. And this Court rebuffed those motions. The government always forcefully

opposed Mr. Dillon’s release pending resolution of this matter, arguing, inter alia,

that he was charged in another indictment (United States v. Dillon, et al., 17 CR 95)

that alleged he conspired to distributed and attempted to possess with intent to

distribute 10 kilograms of cocaine. Mr. Dillon now brings this motion as there has

been a drastic change in circumstances since the last time he moved for his release.

         3.    At every single detention hearing held in both this matter and in United

States v. Dillon, et al., 17 CR 95, the government continuously alleged that they had

overwhelming evidence of Mr. Dillon’s involvement in a multi-kilogram drug

conspiracy stemming out of a shipment of narcotics from California to St. Louis. That

alleged conduct was the crux of the indictment in United States v. Dillon, et al., 17

CR 95. On February 12, 2020, a jury fully acquitted and vindicated Mr. Dillon of this

alleged conduct, effectively finding he did not conspire to distributed and did not

attempted to possess with intent to distribute 10 kilograms of cocaine as the

government had alleged. This conduct can no longer be considered in this Court

detention determination.



                                            2
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2534 Filed: 02/17/20 Page: 3 of 6 PageID #:
                                    12926


      4.     There is currently no scheduled trial date in this case. Mr. Dillon has

been detained on this matter for well over three years, since he was firm detained in

the beginning days of December 2016. For all of the reasons outlines in Mr. Dillon’s

previous motions to revoke detention order and argued at the detention hearings,

detention is not warranted. The Court is familiar with those arguments and they will

therefore not be repeated here.

      5.     There are currently three pending motions before this Court that have

yet to be ruled on including an unopposed motion for severance, a motion to dismiss

based on prosecutorial misconduct, and a motion to dismissed for violation of the

Speedy Trial Act. Importantly, the motion to dismiss for prosecutorial misconduct

has been fully heard and brief since May 2019. As argued in Mr. Dillon’s brief in

support of the motion to dismiss, there was ample evidence was false information

being presented to the grand jury that was knowingly done so by the government.

Mr. Dillon on sits in confinement on an indictment that should have never been

returned.

      6.     Based on the approximately four-day hearing held on the currently

pending motion to dismiss for prosecutorial misconduct, this Court is well-versed in

the factual allegations as they relate to Mr. Dillon’s alleged conduct. Even if the

alleged conduct of Mr. Dillon is taken as true, his involvement in the charged offenses

can be categorized as nothing short of minimal. His alleged conduct did not have

anything to do with controlled substances, firearms, violence, or threat of violence.

Being in custody for over three years now, Mr. Dillon has effectively served his time.




                                           3
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2534 Filed: 02/17/20 Page: 4 of 6 PageID #:
                                    12927


      7.       When denying Mr. Dillon’s previous efforts for release, this Court

indicated that the presumption of detention was not rebutted. That decision, Mr.

Dillon maintains, was in contravention of the actual evidence on the record. He is

neither a flight risk nor a danger to the community. And the state of the law on this

issue is undeniable. “In a presumption case such a this, a defendant bears a limited

burden of production – not persuasion – to rebut that presumption by coming forward

with evidence he does not pose a danger to the community or a risk of flight.” United

States v. Mercedes, 254 F.3d 433, 436 (2d Cir. 2001). Mr. Dillon had produced such

evidence at the initial hearings, and has done so now. Considering Mr. Dillon does

not object to this Court fashioning any conditions of release to curb any doubts this

Court may harbor as to his release. Surely the presumption has been rebutted not

only with those conditions, but the proposal of any, or all, of three potential third-

party custodians and posting property to secure his release.

      Wherefore, defendant Oscar Dillon III respectfully moves, pursuant to 18

U.S.C. § 3142(b), (c), (A), (B), that this Honorable Court enter an order granting his

motion for release, pending trial, under any such conditions as this Court deems

appropriate.

                                       Respectfully submitted,


                                       s/ Vadim Glozman
                                       An Attorney for Oscar Dillon, III




                                          4
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2534 Filed: 02/17/20 Page: 5 of 6 PageID #:
                                    12928


Blaire C. Dalton, ID #630569 IL
53 W. Jackson Blvd., Suite 1550
Chicago, IL 60604
847-373-4750
blairec.dalton@gmail.com

Vadim A. Glozman, ID # 6315389 IL
VADIM A. GLOZMAN LTD.
53 W. Jackson Blvd., Suite 1410
Chicago, IL 60604
312-726-9015
vg@glozmanlaw.com




                         CERTIFICATE OF SERVICE


                                       5
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2534 Filed: 02/17/20 Page: 6 of 6 PageID #:
                                    12929




       I hereby certify that on February 17, 2020, a true and correct copy of the
foregoing was filed electronically with the Clerk of the Court to be served by
operation of the Court’s electronic filing system upon the following: all Attorneys of
record.

                                         s/       Vadim A. Glozman




                                              6
